DETAILED ACTION
Status of Application
Applicant did not file a response to the non-final Office action dated 11 June 2019 by the due date of 11 September 2019.  Consequently, the current application became abandoned as of 12 September 2019.  On 10 March 2021, Applicant’s representative filed a petition to revive the application under 37 C.F.R. § 1.137(a) with a statement attesting that the entire delay of nearly one-and-a-half years in filing the response to the non-final Office action dated 11 June 2019 to the filing of the petition on 10 March 2021 was unintentional.  The U.S. Patent and Trademark Office granted Applicant’s petition on 22 April 2021 without requiring further information because Applicant was “obligated under 37 C.F.R. § 11.18 to inquire into the underlying facts and circumstances when a practitioner provides this statement to the Office.  In addition, providing an inappropriate statement in a petition under 37 C.F.R. § 1.137(a) to revive an abandoned application may have an adverse effect when attempting to enforce any patent resulting from the application.”  M.P.E.P. § 711.03(c)(II)(C).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 4, 7 to 13, 15, 17, and 18 are rejected 35 U.S.C. § 103(a) as being unpatentable over the BioGenie Minibioreactor in view of Vogel et al.
Regarding claims 1, 2, 9, and 12, the specification as filed teaches a BioGenie Minibioreactor, which Applicant has admitted is an existing bioprocessing system comprising a reactor adapted for cell-free protein expression and at least one sensor for monitoring reaction parameters in the reactor.  Specification as filed at paragraph [15].  While the BioGenie Minibioreactor does not contain a chromatography component for receiving and purifying the protein output by the reactor, Vogel et al. teach a membrane chromatography component for receiving the protein from a reactor.  Vogel et al. at paragraphs [0008], [0028], and [0089].  It would have been prima facie obvious for one of ordinary skill in the art to modify the BioGenie Minibioreactor with the chromatography component of Vogel et al. in order to purify the protein product produced by the reactor.  Additionally, it would have been prima facie obvious for one of ordinary skill in the art to place the sensors at any location according to needs of measuring parameters at different locations.
The BioGenie Minibioreactor as modified by Vogel et al. does not specifically contain a diafiltration component for receiving the purified protein from the chromatography component and for further purifying protein.  However, Kopf teaches sequential chromatography and diafiltration.  Kopf at column 3, lines 53 to 55 and column 7, lines 31 to 43.  It would have been prima facie obvious to one of ordinary skill in the art to further modify the BioGenie Minibioreactor that has already modified by Vogel et al. with that of Kopf because doing so would increase the purity of the protein product produced by the reactor by removing the final traces of contaminants.  Kopf at column 16, lines 33 to 35.
Regarding claim 3, varying the specific capacities of the reactor and the membrane chromatography component would be merely design choices that would have been prima facie 
Regarding claim 4, Kopf teaches that the diafiltration component comprises a product section for receiving purified protein from the chromatography component and a buffer section for receiving a buffer solution.  Kopf at column 7, lines 31 to 43.
Regarding claim 7, Kopf teaches the diafiltration component comprises a flow cell.  Kopf at column 16, lines 37 to 38.
Regarding claim 8, Kopf teaches tubular filters, which meets the claimed limitation of a “the diafiltration membrane comprises tubing”.  Kopf at column 3, lines 42 to 46.
Regarding claims 10, 11, and 13, Vogel et al. teach sensors for monitoring reaction parameters such as pH and conductivity.  Vogel et al. at paragraph [0151].
Regarding claims 15, 17, and 18, Vogel et al. teach a fluid storage and dispensing module for storing solutions used by the production module for protein expression and for storing waste product produced by the purification module.  Vogel et al. at paragraphs [0147] and [0151].
Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over the BioGenie Minibioreactor in view of Vogel et al. (U.S. Pat. Appl. Pub. No. 2008/0269468) and Kopf (U.S. Pat. No. 6,946,075), as applied to claims 1 to 4, 7 to 13, 15, 17, and 18 supra, and further view of Desmond et al. (U.S. Pat. Appl. Pub. No. 2010/0298172), all three references previously cited.
Regarding claim 5, the BioGenie Minibioreactor as modified by Vogel et al. and Kopf does not teach that the diafiltration component comprises a first and second substrate with a diafiltration membrane positioned in between them.  However, Desmond et al. teach a filtration component comprising a first substrate, a second substrate, and a filtration membrane positioned between the first and second substrates.  Desmond et al. at paragraphs [0008] and [0062].  It prima facie obvious to one of ordinary skill in the art to further modify the BioGenie Minibioreactor that has already modified by Vogel et al. and Kopf with that of Desmond et al. in order to separate biomolecules from a solution.
Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over the BioGenie Minibioreactor in view of Vogel et al. (U.S. Pat. Appl. Pub. No. 2008/0269468) and Kopf (U.S. Pat. No. 6,946,075), as applied to claims 1 to 4, 7 to 13, 15, 17, and 18 supra, and further in view of Rao (U.S. Pat. No. 6,673,532), all three references previously cited.
Regarding claim 14, the BioGenie Minibioreactor as modified by Vogel et al. and Kopf does not teach optical chemical sensors.  However, such sensors are well known.  Rao at column 10, lines 39-53.  It would be prima facie obvious to one of ordinary skill in the art to further modify the BioGenie Minibioreactor that has already modified by Vogel et al. and Kopf to incorporate chemical optical sensors as taught by Rao because optical chemical sensing is non-invasive.  Rao at Abstract.  The locations and positioning of the optical chemical sensors at different locations on the reactor would be prima facie obvious to one of ordinary skill in the art in order to obtain information about the processes occurring at those locations of the reactor.
Claim 16 is rejected under 35 U.S.C. § 103(a) as being unpatentable over the BioGenie Minibioreactor in view of Vogel et al. (U.S. Pat. Appl. Pub. No. 2008/0269468) and Kopf (U.S. Pat. No. 6,946,075), as applied to claims 1 to 4, 7 to 13, 15, 17, and 18 supra, and further in view of Jury et al. (U.S. Pat. No. 7,485,454), all three references previously cited.
Regarding claim 16, the BioGenie Minibioreactor as modified by Vogel et al. and Kopf does not teach heating and cooling elements for controlling the temperature of solutions inside various components of the apparatus.  However, the use of heating and cooling elements for controlling the temperature of solutions inside various components of bioreactors is well known.  et al. at column 4, lines 49 to 53 and column 6, line 60 to column 7, line 14.  It would be prima facie obvious for one of ordinary skill in the art to further modify the BioGenie Minibioreactor that has already modified by Vogel et al. and Kopf to include heating and cooling elements as taught by Jury et al. to provide and maintain optimal temperature conditions for protein production.  Furthermore, positioning the heating and cooling elements at specific locations, i.e., inside the reactor, the chromatography component, or the diafiltration component, is merely a design choice and would be prima facie obvious for one of ordinary skill in the art in order to control the temperature of the solutions at those specific locations.
Allowable Subject Matter
Claim 20, which is cancelled dependent claim 6 re-written in independent form, is allowed for the reasons previously stated.  Office action dated 11 June 2019 at page 6.
Response to Arguments
Applicant’s arguments filed on 10 March 2020 have been fully considered but are unpersuasive.
Applicant has not amended claims 1 to 5 and 7 to 18 and merely repeats the argument that Vogel et al. cannot be combined with Kopf.  Reply and/or Amendment filed on 10 March 2021 at pages 8 to 10.  However, neither the Applicant nor the Declaration under 37 C.F.R. § 1.132 filed on 10 April 2019 provides any evidence that the diafiltration component of Kopf cannot be used with the membrane component of Vogel et al.  Not only is opinion testimony less valuable than objective evidence, especially from a declarant with an interest in the outcome of the case, M.P.E.P. § 716.01(c)(III), as is the situation here, the test of obviousness is not whether the features of one reference can be bodily incorporated into another but rather what the 
Conclusion
Claims 1 to 5 and 7 to 18 are rejected; claim 19 is withdrawn; and claim 20 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799